Citation Nr: 0332003	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-13 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines




THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits 




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The claimed service is during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations by the Manila, Republic 
of the Philippines, Regional Office (RO) that denied basic 
eligibility for VA benefits.  

The claimant/appellant is the surviving spouse of the 
subject.  Appellant asserts that the subject was a civilian 
guerilla during World War II and that the subject was 
accordingly entitled to VA benefits, including death 
benefits.  RO denied basic eligibility for VA benefits, and 
the appellant perfected her appeal to the Board.

Appellant was scheduled to appear before a Board hearing in 
September 2003.  However, she failed to appear for the 
hearing and provided no explanation for her failure to 
report.  Her hearing request is accordingly deemed to be 
withdrawn.  38 C.F.R. § 20.702(d) (2002).    


FINDING OF FACT

National Personnel Record Center (NPRC) has no record that 
subject had service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.  Absent such 
verification by a United States service department, VA cannot 
award veteran status or benefits.  




CONCLUSION OF LAW

The subject has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101, 107, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters - VCAA

As an initial matter, the Board notes that substantive 
changes have been made during the pendancy of this claim in 
regard to VA's duties in developing a claim for a VA benefit.  
On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with regard to 
its duty to assist the claimant with the development of facts 
pertinent to development of a claim for VA benefits, whether 
a de novo claim or an attempt to reopen a previously denied 
claim.  This change in the law is applicable to all claims 
filed on or after enactment of the VCAA, or filed before 
enactment of the VCAA and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  

The appellant submitted her first claim for VA death benefits 
in September 1999.   RO advised appellant in November 2000 
that, per 38 U.S.C.A. 107 (a)(b) the subject was not eligible 
for VA death benefits.   These communications occurred prior 
to publication of the VCAA.

Appellant filed a notice of disagreement in March 2001, and 
submitted the instant claim in June 2001.  RO denied the 
claim in July 2001, informing the appellant that the claim 
was denied because the United States Army cannot verify the 
subject's qualifying service as a member of the Armed Forces 
of the United States.  The July 2001 letter detailed the 
evidence RO consulted in making the decision and also advised 
appellant of the procedure for further appeal.

In August 2001 the appellant submitted a letter to RO 
requesting reevaluation of the claim as service-connected 
death benefit vice non-service connected death benefit.  RO 
formally denied the reopened claim for death benefits in 
November 2001, and again notified appellant that the reason 
for the denial is that the U.S. Army does not list the 
subject as having had qualifying military service in the 
Armed Forces of the United States.   

Appellant submitted a notice of disagreement in January 2002, 
and RO in response sent a VCAA letter to appellant in 
February 2002 advising her of the process by which her appeal 
would be processed.  RO sent appellant a detailed Statement 
of the Case in June 2002, and a Supplemental Statement of the 
Case in September 2002.

As noted above, appellant requested a Board hearing, which 
was duly scheduled for September 2003.  Appellant did not 
appear.

The Board finds that the VA's duties to assist the appellant 
in the development of this claim, to include notification of 
procedures under the VCAA, have been met.  Further, as this 
case turns on the law, further notice or development is not 
indicated.

II.  Eligibility

Eligibility for VA benefits is governed by statutory and 
regulatory laws that define an individual's status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. § 101(2) (24); 38 C.F.R. §§ 3.1, 3.6.

Service in the Philippine Scouts and in the organized 
military forces of the Republic of the Philippines, including 
recognized guerilla service, is recognized service for some 
VA purposes.  38 C.F.R. §§ 3.40, 3.41.  Certification by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerilla.  38 C.F.R. §§ 3.40, 
3.41.  

The current component having control of Philippine records is 
the National Personnel Records Center (NPRC) of the United 
States.  NPRC advised the RO in October 2001 that "subject 
has no service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the United States Armed Forces."  The United States Court 
for Veterans Appeals (Court) has held that a service 
department determination as to an individual's service shall 
be binding upon the VA.  Manibog v. Brown, 8 Vet. App. 465 
(1996); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).   VA accordingly 
does not have authority to award veteran's benefits to a 
claimant until and unless the U. S. service department 
verifies such eligibility.

If NPRC cannot verify a claimant's eligibility, the 
appropriate step for a claimant is to submit any relevant 
documentation to NPRC for correction of the record.  Cahall 
v. Brown, 7 Vet. App. 232, 237 (1994).  RO's statement of the 
case in June 2002 specifically advised appellant of this 
procedure, but there is no evidence in the record that 
appellant has done so.  

The Board notes that appellant has submitted several 
documents to VA attesting to the subject's service as a 
guerilla in World War II.   VA cannot award benefits based 
upon these documents, since VA is not empowered to determine 
whether or not an individual was a Philippine combatant.  VA 
can only award benefits when and if U. S. service department 
records show that subject was indeed a member of a recognized 
guerilla force.  The fact that the subject may have service 
in the Philippine military is not automatically a basis for 
VA entitlement.

As the service department's verification of an applicant's 
service is binding upon the VA, and as the service department 
has informed VA that the subject is not on record as 
qualifying for status as a veteran, the Board finds that the 
subject has not been shown to be a "veteran" for purposes 
of entitlement to VA benefits.  The appellant's claim for 
entitlement to VA benefits based upon such service must 
accordingly be denied as a matter of law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits having not been 
established, the claim is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



